 



Exhibit 10.143
STOCK OPTION AMENDMENT
AND
SPECIAL BONUS AGREEMENT
     THIS AGREEMENT is entered into as of the       day of      , 2008, by Lam
Research Corporation, a Delaware corporation (the “Company”), and      , the
holder of one or more options to purchase shares of the Company’s common stock
(the “Optionee”).
     WHEREAS, the Company previously granted to Optionee the options identified
on attached Schedule I (the “Options”) to purchase shares of the Company’s
common stock under one or more of the Company’s stock incentive plans (each such
plan, a “Plan”).
     WHEREAS, the Company and Optionee previously memorialized the terms
applicable to each of the Options by entering into a separate stock option
agreement (the “Option Agreement”) for each such Option.
     WHEREAS, in order to avoid adverse tax consequences under section 409A of
the Internal Revenue Code, Optionee has agreed to amend the unexercised portion
of each of the Options subject to section 409A and identified as such on
Schedule I (the “Covered Portion”) to increase the exercise price of each such
Option to the fair market value per share of the Company’s common stock on the
actual grant date determined by the Company to be applicable for that Option.
     WHEREAS, in order to compensate Optionee for the increased exercise prices
to be in effect for the Covered Portions of the Options, the Company has agreed
to pay Optionee a special cash bonus in a dollar amount equal to the aggregate
increase in the exercise prices for the Covered Portions of the Options listed
on Schedule I, with the actual dollar amount of that bonus indicated as the
Total Special Bonus on Schedule I.
     NOW THEREFORE, the Company and Optionee agree as follows:
     1. Increased Exercise Price. The exercise price per share set forth in the
Option Agreement for each of the Options listed on Schedule I is hereby
increased, with respect to the shares subject to the Covered Portion of that
Option, to the higher exercise price per share set forth for that Option on
Schedule I.
     2. Special Bonus. Optionee shall become entitled to receive a cash bonus
from the Company (the “Special Bonus”) in the gross dollar amount indicated as
his or her Total Special Bonus on attached Schedule I. Payment shall be made on
the Company’s first regularly scheduled payroll date in January 2009. The
Special Bonus shall be subject to the Company’s collection of all applicable
federal, state and local income and employment withholding taxes, and Optionee
shall be paid only the net amount of such bonus remaining after such taxes have
been collected. Optionee need not remain in the Company’s employ to receive the
Special Bonus.
     3. Entire Agreement. This Agreement, together with the Option Agreements
(to the extent not expressly amended hereby) and the applicable Plan under which
each Option is outstanding, represents the entire agreement of the parties with
respect to the Options, the Covered Portions

1



--------------------------------------------------------------------------------



 



thereof and the Special Bonus and supersedes any and all previous contracts,
arrangements or understandings between the parties with respect to such Options
and the Special Bonus. This Agreement may be amended at any time only by means
of a writing signed by Optionee and an authorized officer of the Company.
     5. Continuation of Option Agreements. Except for the foregoing increases to
the exercise prices per share for the Covered Portions of the Options, no other
terms or provisions of the Option Agreements for such Options or the applicable
Plans have been modified as a result of this Agreement, and those terms and
provisions shall continue in full force and effect.
          IN WITNESS WHEREOF, this Agreement has been executed on behalf of Lam
Research Corporation by a duly-authorized officer of the Company and by
Optionee.

                      LAM RESEARCH CORPORATION  
 
               
 
  By:                           TITLE:                       DATED: , 2008  
 
               
 
                                  OPTIONEE        
 
                         
 
  DATED:     , 2008    
 
               

2



--------------------------------------------------------------------------------



 



SCHEDULE I
AMENDED OPTIONS AND SPECIAL BONUS

                                                                               
      Number of                                   Number of     Outstanding    
Special                               Outstanding     Option     Bonus      
Total             New     Option     Shares     Payable on       Number    
Exercise     Exercise     Shares     Not Subject     first regularly       of
Shares     Price     Price Per     Subject to     to     scheduled       Subject
to     Per Share     Share     Amended     Amended     payroll date   Grant  
Outstanding     Prior to     Following     Exercise     Exercise     in   Date  
Option     Amendment     Amendment     Price     Price     January 2009  
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                     
Total Special Bonus
                                   

